VALHI REPORTS THIRD QUARTER 2009 RESULTS DALLAS, TEXAS November 4, 2009.Valhi, Inc. (NYSE: VHI) reported net income attributable to Valhi stockholders of $8.4 million, or $.07 per diluted share, in the third quarter of 2009 as compared to a net loss of $23.2 million, or $.20 per diluted share, in the third quarter of 2008.For the first nine months of 2009, Valhi reported a net loss attributable to Valhi stockholders of $30.6 million, or $.27 per diluted share, compared to a net loss of $29.3 million, or $.25 per diluted share, in the first nine months of 2008. The Chemicals Segment’s sales decreased $35.5 million in the third quarter of 2009 compared to the third quarter of 2008.Net sales of $840.2 million for the first nine months of 2009 were $229.8 million lower than the first nine months of 2008.Net sales decreased in the third quarter of 2009 primarily due to lower average TiO2 selling prices and unfavorable changes in product mix, partially offset by the favorable impact of higher TiO2 sales volumes.Net sales were lower in the first nine months of 2009 primarily due to a 14% decrease in sales volumes and unfavorable changes in product mix.Additionally, the unfavorable effects of fluctuations in currency exchange rates decreased the Chemicals Segment’s sales by approximately $17 million for the quarter and $56 million in the year-to-date period.Although the Chemicals Segment’s average selling prices were 5% lower in the third quarter of 2009 as compared to the third quarter of 2008, average selling prices at the end of the third quarter 2009 were 1% higher than at the end of the second quarter 2009.The table at the end of this release shows how each of these items impacted the overall decrease in sales. The Chemicals Segment’s operating income for the third quarter of 2009 was $22.3 million compared with $8.8 million in the third quarter of 2008.For the year-to-date period, the Chemicals Segment’s operating loss was $23.2 million compared with operating income of $30.6 million for the first nine months of 2008.Operating income increased in the third quarter of 2009 as compared to the third quarter of 2008 as the unfavorable effect of lower average TiO2 selling prices was more than offset by the favorable effect of lower maintenance and other costs as well as higher sales volumes and fluctuations in currency exchange rates, which increased operating income by approximately $2 million.For the first nine months of 2009, operating income declined primarily due to the negative effects of production curtailments which resulted in significantly higher manufacturing costs per ton of pigment production during the first six months of the year, as well as the effect of lower sales volumes.This was partially offset by lower maintenance costs and the favorable effects of fluctuations in currency exchange rates, which increased operating income by approximately $50 million.In late 2008, as a result of the sharp decline in global demand, the Chemicals Segment experienced a build up in inventory levels. In order to decrease inventory levels and improve liquidity, the Chemicals Segment implemented production curtailments during the first half of 2009.In addition, throughout all of 2009 the Chemicals Segment implemented cost controls and reduced capital spending.Through these actions the Chemicals Segment has successfully reduced inventory levels and increased liquidity, although the resulting curtailments led to an operating loss in the first six months of 2009 due to the large amount of unabsorbed fixed production costs charged to expense as incurred.TiO2 production volumes were 3% higher in the third quarter of 2009 and28% lower in first nine months of 2009 as compared to the same periods in 2008 and finished goods inventories at September 30, 2009, which represented less than 2 months of average sales, were lower compared to December 31, 2008. The Component Products Segment’s sales decreased $14.5 million in the third quarter of 2009 as compared to the same quarter of 2008, and declined $41.0 million in the year-to-date period, primarily due to lower order rates from its customers resulting from unfavorable economic conditions in North America. The Component
